Two executors sold realty of their testator; a third party bought; on the same day he conveyed the land to one of the executors individually ; some two years thereafter the latter sold to a purchaser for value ; the deeds on their face all purported to be for a fair and valuable consideration:Held, that in the absence of all actual notice, these facts appearing from the recorded deeds were not sufficient to put the purchaser on notice that the sale was by an executor to himself, so as to prevent his being entitled to protection as a bona fide purchaser.